            IN THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                     ASHEVILLE DIVISION
                      1:19 CV 344 MR WCM

DAVID L. SETTLEMYER and                   )
JANE SETTLEMYER                           )
                                          )
            Plaintiffs,                   )
v.                                        )                  ORDER
                                          )
BORG-WARNER MORSE TEC, LLC;               )
BWDAC, INC.; CARLISLE                     )
INDUSTRIAL BRAKE & FRICTION               )
INC.; CATERPILLAR, INC.; CBS              )
CORPORATION; CERTAIN TEED                 )
CORPORATION; CONSOLIDATED                 )
TRUCK PARTS, INC.; CRA                          )
TRAILERS INC.; CUMMINS, INC.;             )
DAIMLER TRUCKS NORTH                      )
AMERICA LLC; DANA                         )
COMPANIES, LLC; EATON                     )
CORPORATION; FEDERAL-MOGUL                )
ASBESTOS PERSONAL INJURY                        )
TRUST; FORD MOTOR COMPANY;                )
HEAVY DUTY PARTS, INC.;                   )
GENUINE PARTS COMPANY;                    )
KELSEY-HAYES COMPANY; MACK                )
TRUCKS, INC.; NAVISTAR, INC.;             )
PACCAR, INC.; PNEUMO ABEX, LLC            )
                                          )
           Defendants.                    )
_______________________________

      This matter is before the Court on the Motion for Admission Pro Hac

Vice and Affidavit (Doc. 153) filed by Keith E. Coltrain. The Motion indicates

that Mr. Coltrain, a member in good standing of the Bar of this Court, is local

counsel for Defendant Federal-Mogul Asbestos Personal Injury Trust as



     Case 1:19-cv-00344-MR-WCM Document 154 Filed 02/23/21 Page 1 of 2
successor to Felt-Products Manufacturing Co. and that he seeks the admission

of Bill Fountain, who the Motion represents as being a member in good

standing of the Bar of the State of California. It further appears that the

requisite admission fee has been paid.

      Accordingly, the Court GRANTS the Motion (Doc. 153) and ADMITS Bill

Fountain to practice pro hac vice before the Court in this matter while

associated with local counsel.


                                 Signed: February 23, 2021




    Case 1:19-cv-00344-MR-WCM Document 154 Filed 02/23/21 Page 2 of 2
